DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
MICHIE JR. et al. (U.S. Publication No. 2010/0203311), one of the closest prior art of record, fails to teach (c) an I21/I2 of at least 85, wherein I2 is the melt index; (d) a notched constant tensile load failure time at 35% yield stress, and (e) an environmental stress crack resistance F0 value of greater than 2,000 hours. 
MICHIE JR. teaches films formed from a composition, comprising a blend wherein the blend comprises a high molecular weight ethylene-based interpolymer and a low molecular weight ethylene-based interpolymer, and has a density from 0.922 g/cc to 0.929 g/cc, and a high load melt index (I21) from 0.2 g/10 min to 1.0 g/10 min, and the low molecular weight ethylene-based interpolymer and has a density from 0.940 g/cc to 0.955 g/cc, and a melt index (I2) from 6 g/10 min to 50 g/10 min. The composition has an I21/I2 ratio from 30 to 80. MICHIE JR. is silent to claim limitations (d) and (e) of the present invention which does not satisfy the claim limitations of the present invention. Therefore, MICHIE JR., fails to disclose or render obvious the present invention. 

MICHIE JR. et al. (U.S. Publication No. 2010/0003439), one of the closest prior art of record, fails to teach (c) an I21/I2 of at least 85, wherein I2 is the melt index; (d) a notched constant tensile load failure time at 35% yield stress, and (e) an environmental stress crack resistance F0 value of greater than 2,000 hours. 
MICHIE JR. teaches films formed from a composition, comprising a blend wherein the blend comprises a high molecular weight ethylene-based interpolymer and a low molecular weight ethylene-based . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763